Battle, J.
This was a petition to discontinue a cartway which bad been laid off according to the provisions of the Reviséd Code, ch. 101, sec. 87; The proceeding was instituted under the 88th section of the same act which declares that u cartways laid off according to the preceeding section may be changed or discontinued upon application of any person concerned under the same rules of proceeding as they may be first laid off, and upon such terms as to the court may seem equitable and just.”
We have decided at the present terra in the case of Burgwyn vs. Lockhart that where the applicant for a caraway over the land of another has already one or more convenient rights of way to the public road or other public place, to which he seeks access, so that it will not be “ necessary reasonable and just,” that he shall have the cartway laid off, his application shall be rejected: though such rights of way over the lands of others, bo not cartways. That decision disposes of the present case. There are several other-ways leading to the defendant’s mill which were constantly used by him and the public, and it .was not “ necessary reasonable and just,” therefore, that the plaintiff’s laud should be burdened by the cartway. The order of tbs court to discontinue it was proper and must be affirmed.